DETAILED ACTION
The following is in response to the amendments and arguments filed 02/18/2021 and entered with the RCE filed 03/15/2021.  Claims 9-13, 23-26 and 30-34, 36-41 are pending.  Claims 1-8, 14-22 and 27-29, 35 have been canceled.  Claims 37-41 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-13, 23-26 and 30-34, 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Eze (US 2007/0244808 A1) in view of Singh et al. (US 20160321726 A1) in view of Lisitsa (US 2015/0170233 A1).
Specifically as to claims 9 and 30, Eze discloses a device (and related non transitory computer readable medium), comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: automatically obtain credit history information associated with a user from a database (see step 404), wherein the credit history information includes a credit score associated with the user and values for one or 
Singh et al. disclose enabling (populating/displaying) the qualified products and loan options and disabling (only qualified products and loan options are displayed, see figure 8, 
It would have been obvious to one of ordinary skill in the art at the time to modify the financial system of Eze by providing only the qualified results of the inventory (product) search with the associated financial options to streamline the process as taught by Singh et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Eze teaches this allows a person to shop among a variety of different products without adversely affecting a credit rating (see Eze paragraph 3).
Lisitsa discloses an aggregated search service combining loan searching with inventory/car matching (includes lending criteria for threshold amounts, paragraph 29; returns all offers that match and not the ones that don’t see paragraph 29, see paragraphs 18, 28-48, 3).  
It would have been obvious to one of ordinary skill in the art to include in the financial system of Eze and Singh et al. the ability to match loan products with purchase inventory as taught by Lisitsa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically as to claim 23, Eze discloses a method, comprising: automatically obtaining, by a device, credit history information associated with a user from a database, wherein the credit history information includes a credit score associated with the user and values for one or more impact factors affecting the credit score (see figures 2-3); pre-processing, by the device, the 
Singh et al. disclose enabling (populating/displaying) the qualified products and loan options and disabling (only qualified products and loan options are displayed) see figure 8, paragraphs 86-93 and modeling for credit worthiness (see par 43 and 59 risk assessment tools to determine creditworthiness).  
It would have been obvious to one of ordinary skill in the art at the time to modify the financial system of Eze by providing only the qualified results of the inventory (product) search with the associated financial options to streamline the process as taught by Singh et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. and Eze discloses this allows a person to shop among a variety of different products without adversely affecting a credit rating (see Eze paragraph 3).

It would have been obvious to one of ordinary skill in the art to include in the financial system of Eze and Singh et al. the ability to match loan products with purchase inventory as taught by Lisitsa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically as to claims 10, 24 and 31, when determining that the user is pre-qualified for the one or more loans, are configured to determine that the user is pre-qualified for the one or more loans based on historical transaction data associated with the user (see figure 2-3 and para 29-32).  
Specifically as to claims 11, 25 and 32, wherein the one or more impact factors include at least one of: a history of making payments on time, an age of one or more credit accounts, a credit utilization, a quantity of credit inquiries within a threshold time period, or-3-PATENTAttorney Docket No. 0104-0284 a quantity of credit or loan accounts opened within the threshold time period (see figure 2-3).  
Specifically as to claims 12, 26 and 33, wherein the credit history information is obtained from a credit bureau device via a soft pull that does not impact the credit score associated with the user (see para 28).  
Specifically as to claims 13 and 34, wherein the one or more first actions enabled via the one or more user interface elements include an action enabling the user to apply for the first set of financing options (see para 31).  

Specifically as to claims 37, 39 and 41, at least one of the threshold amount or the threshold monthly payment are included in the one or more pre-qualified terms determined by the model (see para 25-34).  
Specifically as to claims 38, and 40, the one or more processors, when preprocessing the credit history information, are to: remove, from the credit history information, one or more of: non-ASCII characters, -11-PATENTwhite spaces, or confidential data (see para 25-34).

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
	With regards to applicant’s arguments with respect to 35 USC 103, Examiner respectfully disagrees.  With regards to applicant’s argument the references “do not disclose at least "preprocess the credit history information," "train a model with the pre-processed credit history information to determine one or more pre- qualified terms for one or more credit products," "determine, based on the credit history information associated with the user and using the model, that the user is pre-qualified for one or more loans satisfying a threshold amount and a threshold monthly payment," Singh et al provides for using computer analytics (within the scope of training as disclosed in the instant specification) to perform risk assessment and credit worthiness analysis (see modeling for credit worthiness (see par 43 and 59 risk assessment computer analytic tools to determine creditworthiness)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691